Citation Nr: 1137808	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  10-28 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to an effective date earlier than June 26, 2008 for the award of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Theresa Meagher, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1954 to August 1958.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of October 2008 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

Procedural history

In October 2008, the RO denied the Veteran's service-connection claim for a bilateral hearing loss disability as well as service connection for tinnitus.  The Veteran disagreed with these determinations, and perfected an appeal as to the denial of service connection for these disabilities.  

During the course of the appeal, the RO issued a January 2011 rating decision that granted service connection for tinnitus and assigned a 10 percent disability evaluation effective from June 26, 2008.  

In August 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.  As will be discussed in more detail below, the Veteran withdrew his appeal as to his bilateral hearing loss claim at this hearing, and such will be dismissed below.

Also at the August 2011 hearing, the Veteran expressed disagreement with the RO's January 2011 assignment of a June 26, 2008 effective date for an award of service connection for tinnitus.  See the RO's January 2011 rating decision.  The undersigned construed the Veteran's presence and testimony at the August 2011 hearing as a timely Notice of Disagreement with this assigned effective date.       See the August 2011 hearing transcript, page 2.  To date, the RO has not had an opportunity to issue a statement of the case (SOC) pertaining to this issue.  
Thus, the issue of entitlement to an effective date earlier than June 26, 2008 for the award of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

At the August 2011 hearing, the Veteran and his attorney presented testimony specifically indicating that the Veteran wished to withdraw his appeal of entitlement to service connection for a bilateral hearing loss disability.


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.         See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2010).
Analysis

In this case, in a rating decision dated in October 2008, the RO denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  The Veteran thereafter perfected an appeal as to this determination.

As noted above however, the Veteran and his attorney specifically requested to withdraw this appeal on the record at the August 2011 hearing.  See the August 2011 hearing transcript, page 2.  As this request was made on the record at the August 2011 hearing, there is no requirement that it be in writing.  38 C.F.R.           § 20.204(b).

The Board therefore finds that the Veteran's withdrawal request qualifies as a valid withdrawal of the above-referenced perfected appeal.  See 38 C.F.R. § 20.204 (2010).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to this issue.  The matter is dismissed.


ORDER

The appeal of entitlement to service connection for a bilateral hearing loss disability is dismissed.


REMAND

The record shows that the RO awarded the Veteran service connection for tinnitus in a January 2011 rating decision, and assigned a 10 percent disability rating, effective June 26, 2008.  This action satisfied the Veteran's appeal as to the denial of service connection for tinnitus.  

At his August 2011 hearing before the Board, the Veteran, though his attorney, expressed disagreement with the effective date assigned for the grant of service connection tinnitus.  The Board observes that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

The expression of dissatisfaction of the effective date assigned for tinnitus at the August 2011 Board hearing, constitutes a timely notice of disagreement with the assigned effective date.  However, a statement of the case (SOC) pertaining to this claim for an earlier effective date has not been issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) so that a SOC may be issued.  So it is in this case.  Accordingly, this case is remanded so that the AOJ may issue the Veteran and his attorney a SOC on the Veteran's claim of entitlement to an effective date earlier than June 26, 2008 for the award of service connection for tinnitus.  

Accordingly, the case is REMANDED directly to the RO for the following action:

1.  The RO should evaluate the evidence of record, and issue a SOC to the Veteran and his attorney regarding his claim of entitlement to an effective date earlier than June 26, 2008 for the award of service connection for tinnitus.  The Veteran, and his attorney, are advised that a timely substantive appeal is still necessary to perfect his appeal as to this claim.  38 C.F.R. § 20.302(b) (2010).

2. If the Veteran perfects an appeal with respect to the issue, the RO or the AMC should ensure that all required development is completed before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


